Rule 1601. PERMANENCY HEARING NOTICE

A. At least fifteen days prior to the hearing, the court or its designee shall give notice of
   the permanency hearing to:

       1) all parties;

       2) the attorney for the county agency;

       3) the child’s attorney

       4) the guardian’s attorney;

       5) the parents, child’s foster parent, preadoptive parent, or relative providing
          care for the child;

       6) the court appointed special advocate, if assigned;

       7) the educational decision maker, if applicable; and

       8) any other persons as directed by the court.

B. If a party intends to request a goal change from reunification, then either the
   notice shall state this purpose or the party shall give separate notice of the
   intended goal change in accordance with paragraph (A).


                                        COMMENT

      Given the significance of discontinuing the goal of reunification, the
requirement of paragraph (B) is to ensure that parties, counsel, and interested
persons have notice of the purpose of the hearing and are able to prepare for and
attend the hearing.

Official Note: Rule 1601 adopted August 21, 2006, effective February 1, 2007.
Amended April 29, 2011, effective July 1, 2011. Amended May 17, 2018, effective
October 1, 2018.

Committee Explanatory Reports:

       Final Report explaining the provisions of Rule 1601 published with the Court’s
Order at 36 Pa.B. 5571 (September 2, 2006). Final Report explaining the amendments
to Rule 1601 published with the Court’s Order at 41 Pa.B. 2413 (May 14, 2011). Final
Report explaining the amendments to Rule 1601 published with the Court’s Order
at __ Pa.B. __ (__ __, 2018).
RULE 1608. PERMANENCY HEARING

***

D. Court’s [f]Finding.

      1) Findings at all [s]Six-[m]Month [h]Hearings. At each permanency hearing,
         the court shall enter its findings and conclusions of law into the record and
         enter an order pursuant to Rule 1609. On the record in open court, the court
         shall state:


***

             c) the appropriateness and feasibility of the current [placement]
                permanency goal for the child provided that, at no time may a goal
                be changed from reunification unless notice has been provided in
                accordance with Rule 1601(B);

             d) the likely date by which the [placement] permanency goal for the
                child might be achieved;

***

                                      COMMENT

***

       Every child should have a concurrent plan, which is a secondary plan to be
pursued if the primary permanency plan for the child cannot be achieved.
See Comment to Rule 1512. For example, the primary plan may be reunification with
the guardian. If the guardian does not substantially comply with the requirements of the
court-ordered services, subsidized legal guardianship may be utilized as the concurrent
plan. Because of time requirements, the concurrent plan is to be in place so that
permanency may be achieved in a timely manner.

       Paragraph (D)(1)(c) is intended to provide adequate notice and the
opportunity to be heard when a goal is being changed from reunification. If the
court intends to change the child’s goal from reunification without a prior notice
provided by a party pursuant to Rule 1601(B), then the court shall direct the
county agency to provide such notice in accordance with Rule 1601(B).

***
Official Note: Rule 1608 adopted August 21, 2006, effective February 1, 2007.
Amended December 18, 2009, effective immediately. Amended April 21, 2011,
effective July 1, 2011. Amended April 29, 2011, effective July 1, 2011. Amended
October 21, 2013, effective December 1, 2013. Amended July 13, 2015, effective
October 1, 2015. Amended December 9, 2015, effective January 1, 2016. Amended
June 14, 2016, effective August 1, 2016. Amended April 6, 2017, effective September
1, 2017. Amended May 17, 2018, effective October 1, 2018.

Committee Explanatory Reports:

        Final Report explaining the provisions of Rule 1608 published with the Court’s
Order at 36 Pa.B. 5571 (September 2, 2006). Final Report explaining the amendments
to Rule 1608 published with the Court’s Order at 40 Pa.B. 21 (January 2, 2010). Final
Report explaining the amendments to Rule 1608 published with the Court’s Order at 41
Pa.B. 2319 (May 7, 2011). Final Report explaining the amendments to Rule 1608
published with the Court’s Order a 41 Pa.B. 2430 (May 14, 2011). Final Report
explaining the amendments to Rule 1608 published with the Court’s Order at 43 Pa.B.
6658 (November 9, 2013). Final Report explaining the amendments to Rule 1608
published with the Court’s Order at 45 Pa.B. 3987 (July 25, 2015). Final Report
explaining the amendments to Rule 1608 published with the Court’s Order at 45 Pa.B.
7289 (December 26, 2015). Final Report explaining the amendments to Rule 1608
published with the Court’s Order at 46 Pa.B. 3415 (July 2, 2016). Final Report
explaining the amendments to Rule 1608 published with the Court’s Order at 47 Pa.B.
2313 (April 22, 2017). Final Report explaining the amendments to Rule 1608
published with the Court’s Order at __ Pa.B. __ (__ __, 2018).